department of the treasury washington dc person to contact telephone number refer reply to cc intl b01 -plr-121942-98 date date internal_revenue_service number release date index no a date b year c date d country e tin dear this is in response to your letter dated date requesting a ruling under sec_877 of the internal_revenue_code_of_1986 code that a’s loss of u s citizenship did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code the information submitted for consideration is substantially as set forth below the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a was born on date b and became a u s citizen at birth on the basis of his father being a citizen_of_the_united_states a has been a resident of country e since year c a renounced his united_states citizenship on date d a was present in the united_states for no more than days during each year of the 10-year period ending on the date of expatriation on the date of a’s expatriation his net_worth exceeded the net_worth required under sec_877 sec_877 generally provides that a citizen who loses u s citizenship or a u s long-term_resident who ceases to be taxed as a lawful permanent resident individuals who expatriate within the 10-year period immediately preceding the close of the taxable_year will be subject_to the special rules of sec_877 for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes plr-121942-98 sec_2107 and sec_2501 a provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid u s taxes a former citizen or former long term-resident will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 a if the individual’s average income_tax_liability or the individual’s net_worth on the date of expatriation exceed certain thresholds see sec_877 sec_2107 and sec_2501 a b a former u s citizen whose net_worth or average tax_liability exceeds these thresholds however will not be presumed to have a principal purpose of tax_avoidance if that former citizen is described within certain statutory categories and submits a request for a ruling within one year of the date of loss of u s citizenship for the secretary’s determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 a c under notice_97_19 1997_1_cb_394 as modified by notice_98_34 1998_2_cb_29 an eligible former citizen will not be presumed to have a principal purpose of tax_avoidance if that former citizen submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes notice_97_19 as modified by notice_98_34 requires that certain information be submitted with a request for a ruling that an individual’s expatriation did not have for one of its principal purposes the avoidance of u s taxes a is eligible to request a ruling under sec_877 because a was present in the united_states for no more than days during each year of the 10-year period ending on the date of expatriation see sec_877 a submitted all the information required by notice_97_19 as modified by notice_98_34 including any additional information requested by the service accordingly based solely on the information submitted and the representations made it is held that a has made a complete and good_faith submission in accordance with sec_877 and notice_97_19 as modified by notice_8_34 however it is further held that a will nevertheless be treated under sec_877 as having as one of his principal purposes of expatriating the avoidance of u s taxes because the information submitted clearly established a principal purpose to avoid taxes under subtitle a or b of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed as to a’s u s tax_liability for taxable periods prior to his loss of u s citizenship or for taxable periods after his loss of u s citizenship under sections of the code other than sec_877 sec_2107 and sec_2501 plr-121942-98 because a is treated under sec_877 as having as one of his principal purposes for expatriating the avoidance of u s taxes he must annually file a u s income_tax return form 1040nr with the information described in notice_97_19 section vii annual information reporting for each year in the 10-year period following expatriation if he is liable for u s tax under any provision of the code as modified by sec_877 for purposes of computing the tax due under sec_877 a must recognize the realized or unrealized gains as a result of any exchange described in sec_877 d e i or d e ii in the year of the exchange for further information a should refer to the instructions to form 1040nr u s nonresident income_tax return a copy of this letter must be attached to a's u s income_tax return for the year in which a obtained the ruling whether or not a is otherwise required to file a return and to any other return required to be filed during the ten-year period following the date of a’s expatriation this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to a sincerely yours ________________ allen goldstein office of the associate chief_counsel international cc assistant_commissioner international international district operations op in d chief examination_division
